815 F.2d 79
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles W. SCHNEIDER, Sr., Plaintiff-Appellant,v.William R. SWIGART, Prosecutor;  James E. Barber;  Ronald L.Lichtenwald;  Michael Bumb, Asst. Prosecutor;  Dr.Vernon L. Cotterman;  Duane Guhl, DeputySheriff, Defendants-Appellees.
No. 86-3992.
United States Court of Appeals, Sixth Circuit.
Jan. 30, 1987.

Before ENGEL, KRUPANSKY and NORRIS, Circuit Judges.

ORDER

1
The plaintiff appeals the order in this prisoner's civil rights action granting the motions to dismiss filed by two defendants and granting a motion for summary judgment filed by two other defendants.  Three of the defendants affected by the above order now move for dismissal of the appeal on grounds the notice of appeal was filed more than 30 days after entry of the order.


2
However, in the absence of an express determination by the district court that there is no just reason for delay, pursuant to Rule 54(b), Federal Rules of Civil Procedure, an order disposing of the claims of fewer than all parties is nonappealable.   William B. Tanner Co. v. United States, 575 F.2d 101 (6th Cir.1978).  The order sought to be appealed did not affect the two defendants remaining in the action.


3
It is ORDERED that the motion to dismiss is overruled, and that this appeal is dismissed, sua sponte, for non-compliance with Rule 54(b), Federal Rules of Civil Procedure.